      Case: 1:19-cv-00145-DAP Doc #: 64 Filed: 02/21/19 1 of 5. PageID #: 1353




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC                   )      CASE NO. 1:19-cv-145
                                                )
                         Plaintiff,             )
                                                )      JUDGE DAN AARON POLSTER
                                                )
 v.                                             )      MAGISTRATE JUDGE
                                                )      THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO, LLC,                 )
 et al.                                         )
                                                )
                         Defendants.            )


STUDENT INTERVENORS’ RENEWED REQUEST FOR STATUS CONFERENCE TO
               ADDRESS UNPAID STUDENT STIPENDS

       In accordance with this Court’s February 13, 2019 Order (Dkt. 50), Student-Intervenors

Emmanuel Dunagan, Jessica Muscari, Robert J. Infusino and Stephanie Porreca (“Dunagan

Plaintiffs”) renew their request for the Court to schedule a status conference in order to permit

further inquiry and understanding concerning student loan stipends.

       1.      The Dunagan Plaintiffs, four students representing an uncertified class of former

Illinois Institute of Art students with pending claims against several receivership entities, filed

their Emergency Motion for Status Conference (Dkt. 48) in response to alarming reports that

students at Argosy University, another school in receivership, were not receiving approved

student-loan stipends.
     Case: 1:19-cv-00145-DAP Doc #: 64 Filed: 02/21/19 2 of 5. PageID #: 1354



       2.      While the Court denied the Dunagan Plaintiffs’ request, it ordered the Receiver

“to provide a status report regarding the student loan stipends and/or the steps he is taking to

distribute the stipends.” (Dkt.50).

       3.      On February 19, the Receiver filed a two-page Report on the Payment of Student

Stipends. (Dkt. 55). The Receiver states that “the money to pay the Student Stipends is not

missing.” Id. (emphasis in original). That plainly is not true from the perspective of students who

have not received their stipends.

       4.      The United States Department of Education shares movants’ concerns. “The

Department is deeply concerned that the Receiver and the institution are currently unable to fully

account for the funds disbursed by the department to pay student account balances.”

Pittsburgh Post-Gazette (Feb. 19, 2019) (quoting Department spokeswoman Liz Hill), available

at https://www.post-gazette.com/business/career-workplace/2019/02/19/Financial-aid-Art-

Institute-Dream-Center-EDMC-Mark-Dottore/stories/201902190084 (emphasis added). Has the

money that should have been paid to students been used instead for other purposes, such as

payroll? See Rachel Leingang, “Argosy University Withholding Financial Aid. Students Can’t

Pay Their Bills.” Arizona Republic (Feb. 8, 2019), available at:

https://www.usatoday.com/story/news/education/2019/02/08/argosy-university-financial-aid-

closing-receivership-accreditation/2817950002/; Shannon Behnken, “Congress members want

federal investigation into students’ missing money at Argosy University.” WFLA (Feb. 18,

2019), available at https://www.wfla.com/8-on-your-side/better-call-behnken/congress-

members-want-federal-investigation-into-students-missing-money-at-argosy-

university/1792100908.




                                                  2
      Case: 1:19-cv-00145-DAP Doc #: 64 Filed: 02/21/19 3 of 5. PageID #: 1355



         5.       Either the funds were disbursed by the Department, as the Department claims, and

have gone missing, or they never were disbursed, and therefore “the money is not missing” as the

Receiver reports. (Dkt. 55). This is known or knowable information, information which directly

affects Argosy students and other creditors like the Dunagan Plaintiffs with claims to the assets

of the Receivership.1 Certainly the court and the public has a right to know. As the custodian of

the schools’ books and records, the Receiver should be able to determine and promptly report on

the flow of funds from the Department of Education to the accounts established for student

stipends and loan funds, and provide a reasonable accounting of what happened, when, to those

funds.

         6.       Alternatively, if the Receiver confined his Report to the circumstances after

January 18, 2019, the date the Receivership was established, then omitted from the Report is any

review of the flow of funds from the Department to the schools or from the schools to the

students prior to the date of the Receivership. But half a report is almost as troublesome as no

report at all. Students and creditors as well as this Court and the public at large have a right to

know and are entitled to know whether assets, public funds, were diverted before the Receiver

was appointed. Pre-receivership information should be available to the Receiver, especially

since one of the reasons he was appointed was his pre-receivership involvement with relevant

parties. (Dkt. 3, pp. 12-13). Indeed, the Receiver’s February 7, 2019 letter to the Department

strongly suggests that funds were lost to the receivership entities as a result of transactions that

took place shortly before the Receiver was appointed. (Dkt. 48, Exh. A). Moreover, part of the

duties and responsibility of the Receiver is to provide information about whether pre-




1
  The Dunagan Plaintiffs sought clarification and further specifics from the Receiver, but to date have received no
further information or even an indication as to when requested information would be provided.


                                                          3
     Case: 1:19-cv-00145-DAP Doc #: 64 Filed: 02/21/19 4 of 5. PageID #: 1356



receivership authority was proper and in accordance with law so as to identify additional sources

of funds.

       WHEREFORE, the Dunagan Plaintiffs respectfully request the Court schedule a status

conference at the earliest possible date. Counsel would welcome the opportunity to work with

Receiver’s Counsel to provide specific questions, issues and agenda for that court conference.



                                              /s/ Richard S. Gurbst
                                              Richard S. Gurbst (Bar # 0017672)
                                              Eleanor M. Hagan (Bar # 0091852)
                                              SQUIRE PATTON BOGGS (US) LLP
                                              4900 Key Tower
                                              127 Public Square
                                              Cleveland, Ohio 44114
                                              Telephone: +1 216 479 8500
                                              E-mail: richard.gurbst@squirepb.com


                                               Eric Rothschild (Bar # ________)
                                               Admitted Pro Hac Vice
                                               Alexander S. Elson (Bar # _______)
                                               Admitted Pro Hac Vice

                                               NATIONAL STUDENT LEGAL DEFENSE NETWORK
                                               1015 15th Street NW, Suite 600
                                               Washington, DC 20005
                                               Telephone: +1 202 734 7495
                                               E-mail: alex@nsldn.org
                                                        eric@nsldn.org

                                              Counsel for Intervenors,
                                              Emmanuel Dunagan, Jessica Muscari,
                                              Robert J. Infusino and Stephanie Porreca




                                                4
     Case: 1:19-cv-00145-DAP Doc #: 64 Filed: 02/21/19 5 of 5. PageID #: 1357



                               CERTIFICATE OF SERVICE


       It is hereby certified that a copy of the foregoing Renewed Motion For A Status Conference

was served upon all parties of record by the Court’s electronic filing system this 21st day of

February 2019.



                                                   /s/ Richard S. Gurbst
                                                   Richard S. Gurbst
                                                   One of the Attorneys for Intervenors




                                               5
